DETAILED ACTION
The Amendment filed August 12, 2022 has been entered. Claims 28, 30, 41, 49, and 52 have been amended. Claim 53 has been added. Currently, claims 28-31 and 33-53 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 28-31 and 33-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 28-31 and 33-53, Lynnworth in view of Potter represents the best art of record. However, Lynnworth in view of Potter fails to encompass all of the limitations of currently amended independent claims 28, 41, and 49.
Specifically, the Examiner agrees with the Applicant that Lynnworth in view of Potter fails to critically teach a sensor holder disposed on and integrally bonded to the outer lateral surface of a prefabricated main body formed by additive manufacturing (claims 28 and 41) or by the solidification of liquified meal (claim 49) (see Applicant Arguments/Remarks Made in an Amendment, filed 8/12/2022, pages 9 and 10).
Hence the best prior art or record fails to teach the invention as set forth in independent claims 28, 41, and 49 and the examiner can find no teachings for a measurement tube or method of manufacturing a measurement tube wherein a sensor holder disposed on and integrally bonded to the outer lateral surface of a prefabricated main body formed by additive manufacturing (claims 28 and 41) or by the solidification of liquified meal (claim 49), nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855